Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                              ENTRY ORDER

                               SUPREME COURT DOCKET NO. 2013-464

                                             MAY TERM, 2014

    Memphremagog Rentals                                  }     APPEALED FROM:
                                                          }
                                                          }     Superior Court, Orleans Unit,
       v.                                                 }     Civil Division
                                                          }
                                                          }
    Daniel Kelley                                         }     DOCKET NO. 430-12-12 Oscv

                                                                Trial Judge: Howard E.
                                                                VanBenthuysen

                              In the above-entitled cause, the Clerk will enter:

     Tenant in this eviction action appeals pro se from a judgment in favor of landlord
Memphramagog Rentals. We affirm.

        The trial court’s findings may be summarized as follows. The parties entered into a written
lease agreement in March 2010 for an apartment rental in Newport “for at least twelve consecutive
months for $350 per month.” On October 5, 2012, landlord delivered a written notice to tenant that the
tenancy would terminate, without cause, on December 5, 2012. On November 2, 2012, landlord
delivered a second notice to tenant stating that the tenancy would terminate on December 6, 2012, for
causing damage to the apartment and violating the lease restriction on pets. The second notice stated
that it did not “cancel out any previous notices,” but rather was for “independent breaches of the
lease.”

        Tenant remained in the apartment, and landlord filed a complaint for ejectment on December
17, 2012. Although the initial complaint sought termination for breach of the lease agreement, the
court later granted landlord’s motion to amend the complaint to add a count of no-cause eviction.
Tenant filed a counterclaim alleging breach of the warranty of habitability and seeking $200,000 in
damages.

        Landlord moved for summary judgment on the no-cause eviction count. Tenant opposed the
motion, and the court held a hearing on the motion in September 2013. The court issued a written
decision the following month in favor of landlord. The court found that tenant admitted receiving the
no-cause notice of termination. Assuming, as tenant argued, that his written lease was still in effect,
the court concluded that the termination notice in October 2012 amply complied with the provision of
the Residential Rental Agreements Act requiring at least a 60-day notice of termination before the end
of the next tenancy period in March 2013 such that eviction in October 2013 was proper. See 9 V.S.A.
§ 4467(e) (“The notice to terminate for no cause shall be at least 60 days before the end or expiration
of the term of the rental agreement if the tenancy has continued for more than two years.”).
        The court further found that: tenant had adduced no evidence to support his claim that the lease
entitled him to stay in the apartment forever so long as he paid his rent; the notice of termination was
adequate; service of the complaint was admitted; and tenant’s claims that he had been assaulted by
landlord and was the victim of a conspiracy between landlord and others were unsupported and
immaterial. Accordingly, the trial court concluded that landlord was entitled to judgment on the
eviction claim. The court deferred to trial tenant’s counterclaim for breach of the warranty of
habitability.

        The court (Judge VanBenthuysen) subsequently referred a motion to disqualify him to the
Administrative Judge, who issued a written decision denying the motion. The Administrative Judge
found that the reasons advanced by tenant principally involved disagreements with the court’s rulings,
which did not constitute a valid basis for disqualification and demonstrated no bias against tenant. See
Luce v. Cushing, 2004 VT 117, ¶ 23, 177 Vt. 600 (mem.) (noting that prejudice is not established
merely by showing the existence of “adverse rulings, no matter how erroneous or numerous”
(quotation omitted)).

        The trial court commenced an evidentiary hearing on the tenant’s counterclaim on November
18, 2013, but subsequently dismissed the claim for lack of prosecution when tenant failed to return
after a recess. A writ of possession and final judgment in favor of landlord issued on November 26,
2013.

        Although tenant’s pro se appellant’s brief sets forth at least twenty separately captioned and
argued claims, many are repetitive, and do not meet minimal standards for the application of
meaningful appellate review through clear and concise citations to relevant portions of the record
showing that the claim was preserved, or supporting facts and legal authorities, as required by
V.R.A.P. 28(a); see Pcolar v. Casella Waste Sys., Inc., 2012 VT 58, ¶ 19, 192 Vt. 343 (declining to
address argument where, “[e]ven with the wider leeway accorded to pro se litigants,” appellant’s
argument did not meet “minimum standards” under V.R.A.P. 28(a) (quotation omitted)). To the extent
that tenant’s claims may be parsed, and concern issues raised by tenant and addressed by the courts
below, they demonstrate no error in the trial court’s findings and conclusions in support of the
judgment of eviction, the Administrative Judge’s denial of the disqualification motion, or the trial
court’s dismissal of tenant’s counterclaim. See Farris v. Bryant Grinder Corp., 2005 VT 5, ¶ 11, 177
Vt. 456 (noting that it is appellant’s burden to demonstrate trial court error and resulting prejudice).

        Most of tenants’ arguments are irrelevant to the legal issue before us. Tenant identifies various
allegedly false claims by landlord in connection with landlord’s attempt to evict tenant with cause.
Because the court ultimately granted the eviction without cause, the validity of landlord’s claims
concerning alleged breaches of the rental agreement are not relevant to the court’s judgment on the no-
cause eviction. Tenant argues at length about his reasonableness in offering to accept alternate
housing, about landlord’s owner’s alleged assault of him, and about landlord’s commercial motives in
evicting him—all allegations that are irrelevant to the legal merits of landlord’s no-cause eviction.
Tenant’s personal invective and allegations against the trial court judge, landlord’s owner, landlord’s
owner’s lawyer, and local law enforcement officers do nothing to advance his legal cause in this case.
And he is not entitled to a jury trial; he presented no evidence to create any issue of material fact as to
his eviction, and failed to prosecute his counterclaims for breach of the warranty of habitability.

       To the extent tenant argues that the October 2012 notice of eviction without cause was
withdrawn, or that landlord did not timely file suit based on that notice, his argument is contradicted by
the undisputed evidence. The November 2012 notice reflected on its face that it did not supersede the
                                                     2
prior notice, see 9 V.S.A. §4467(i), and landlord filed suit within weeks of the termination date
reflected on the notice, id. § 4467(k).

        To the extent that tenant reiterates his counterclaims, he forfeited the right to pursue those
claims by knowingly and deliberately failing to attend the hearing in connection with his case. See
V.R.C.P. 41(b)(2) (trial court may dismiss claim due to failure to prosecute or to comply with rules of
civil procedure or any order of the court); McCleery v. Wally’s World, Inc., 2007 VT 140, ¶ 11, 183
Vt. 549 (mem.).

        More to the point, we reject tenant’s argument that the underlying written rental agreement for
a twelve-month tenancy beginning March 2010 precluded landlord from ever evicting him without
cause—even following expiration of the twelve months. As a matter of law, we cannot construe his
lease agreement as conveying a permanent right to occupy the premises as long as he continued to pay
the rent established in March 2010. The term of the rental agreement, “at least twelve consecutive
months,” recognized the possibility, that came to pass, of tenant holding over beyond twelve months; it
did not convey to tenant a lifetime leasehold in the premises not subject to termination without cause,
and subject only to his obligation to pay rent. We need not decide whether landlord could have evicted
tenant without cause during the initial twelve-month period referenced in the lease; thereafter, given
tenant’s assertion that his lease was subject to a written rental agreement, he was subject to eviction
without cause upon 60 days’ notice. See 9 V.S.A. § 4467(e).1

       We further reject tenant’s claim of insufficient process. The record reflects that the summons
and complaint were tacked to tenant’s door pursuant to a duly-issued tack order, and that he received
it. V.R.C.P. 4(d)(1).

       For the above reasons, we affirm the trial court’s judgment.

       Affirmed.

                                                  BY THE COURT:


                                                  _______________________________________
                                                  Paul L. Reiber, Chief Justice

                                                  _______________________________________
                                                  Marilyn S. Skoglund, Associate Justice

                                                  _______________________________________
                                                  Beth Robinson, Associate Justice




       1
         Tenant does not argue that because he was a month-to-month holdover tenant, he did not have
a written rental agreement for a specified term and was thus subject to the termination provisions
governing in the absence of a written rental agreement. 9 V.S.A. § 4467(c). We accordingly do not
reach that question or analyze it through that lens. We review the trial court’s ruling in light of the
arguments tenant has made, to the extent that we can discern them.
                                                   3